Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,096,122 B1- Agrawal et al. (Agrawal) in view of US 2014/0080428 A1- Rhoads et al. (Rhoads) further in view of US 2015/0084884 A1- Cherradi El Fadili (Cherradi) further in view of US 2014/0177913 A1- Holz, and further in view of Stoddart et al. (Stoddart) (US 2009/0180663).
Regarding claim 1, Agrawal discloses a method for optically determining the distance to and object using a hand held camera (Agrawal, Fig. 1A-1B, and Fig. 7, identifies a method of calculating the depth of each pixel interpreted as finding the distance from the image capture device in Fig. 1B containing a depth sensor and a camera and a laser interpreted as IR projector further evidenced by US 2015/0084884 A1- Cherradi, Fig. 12, shows a method of determining the distance to the object using a hand held camera and laser), the method comprising the steps of: 
acquiring using camera optics two sequential images of the target object wherein one of the images is a background image and the other of the images is a foreground image (Agrawal, Fig. 1A-1B, 7, shows a method of taking sequential images by determining which of the images is a background and foreground image by threshold depth values as shown as image 101 and image 103); …
…wherein the analyzing includes a thresholding step to produce a list of potential laser blobs (Agrawal, 10:50-60, a binary mask is created from histogram thresholding operation. The mask pixels are labeled either background or ground. It can be reasonably assumed this is the same as a dynamic threshold step as it changes for different pixel depths) further evidenced by US 2014/0177913 A1- Holz [0070], when creating the differencing image it is created by applying a threshold on a pixel-by-pixel basis, with (B-A) above a threshold being associated with object pixels and (B-A) below the threshold being associated with background pixels). When pixels are stored and sorted into foreground and background they effectively create a list of potential laser blobs).
	Agrawal fails to explicitly disclose illuminating the target object in the foreground image with a collimated laser source that is laterally displaced from the camera optics to form a laser blob on the foreground image, where the target object in the background image is not illuminated with the collimated laser source, analyzing the background and foreground images in order to extract the laser blob coordinates in the image domain, calculating the distance to the object from the blob coordinates, and wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images;  wherein the analysing includes an iterative thresholding step where the threshold levels are incremented with each iteration until at least one valid potential laser blob is identified. 

 	illuminating the target object in the foreground image with a collimated laser source that is laterally displaced from the camera optics to form a laser blob on the foreground image (Rhoads, [0406, 0408, 0410, 0413], camera may include a projector which may contain a collimated laser to illuminate target object which is in the foreground image and as shown in Figure 20 the laser projector may be laterally displaced from the camera by H distance similarly shown in instant application); 
 	where the target object in the background image is not illuminated with the collimated laser source (Rhoads, [0410][0412], Rhoads outlines a method of using a collimated laser illumination , where the pattern will be in focus regardless of distance to the object onto which the pattern is projected. Once the camera is adjusted for optimum focus of the known, collimated pattern, the projected pattern can be discontinued, and the camera can then capture a properly focused image of the underlying subject onto which the pattern was projected. A projected pattern can be used to determine correct focus for several subjects in the camera’s field of view. A child may pose in front of the Grand Canyon. The laser-projected pattern allows the camera to focus on the child in a first frame, and on the background in a second frame); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Agrawal to include illuminating the target object in the foreground image with a collimated laser source that is laterally displaced from the camera optics to form a laser blob on the foreground image, where the target object in the background image is not illuminated with the collimated laser source as taught by Rhoads to provide improved image processing for mobile devices (Rhoads, [0023][0099]).  
	Agrawal in view of Rhoads fails to explicitly disclose analyzing the background and foreground images in order to extract the laser blob coordinates in the image domain, calculating the distance to the object from the blob coordinates, and wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images; and wherein the analysing includes an iterative thresholding step where the threshold levels are incremented with each iteration until at least one valid potential laser blob is identified.  However in the same field of endeavor Cherradi discloses:
 	analyzing the background and foreground images in order to extract the laser blob coordinates in the image domain (Cherradi, [0137, 0154, 0166, 0169], the pixels are grouped together according to a chosen characteristic property such as color, grayscale intensity, depth threshold, texture, motion, etc. and then extracts the blobs’ coordinates); and 
 	calculating the distance to the object from the blob coordinates (Cherradi, [0049], shows a method of determining the distance of the object from the blob coordinate on the object by triangulation); 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Agrawal in view of Rhoads to include analyzing the background and foreground images in order to extract the laser blob coordinates in the image domain, calculating the distance to the object from the blob coordinates as taught by Cherradi to provide object tracking and system performance (Cherradi, [0151]).
	Agrawal in view of Rhoads further in view of Cherradi fails to explicitly disclose wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images; and wherein the analysing includes an iterative 
 	wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images (Holz, [0070], The difference image generated discriminates between background and foreground images); …
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Agrawal in view of Rhoads further in view of Cherradi to include wherein said analyzing uses a background differencing step which generates a difference image between the background and foreground images as taught by Holz to provide improved object recognition by enhancing contrast (Holz, [0006]).
	Agrawal in view of Rhoads in view of Cherradi in view of Holz is silent about wherein the analysing includes an iterative thresholding step where the threshold levels are incremented with each iteration until at least one valid potential laser blob is identified.
	Stoddart from the same or similar field of endeavor discloses wherein the analysing includes an iterative thresholding step where the threshold levels are incremented with each iteration until at least one valid potential laser blob is identified ([0092], [0128], detection thresholds are variably set for detecting blobs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Agrawal in view of Rhoads further in view of Cherradi in view of Holz to include the teachings of Stoddart for reducing the detection of false positives (Stoddart, [0024]).

Regarding claim 2, Agrawal in view of Rhoads further in view of Cherradi further in view of Holz discloses the method according to claim 1 wherein the dynamic thresholding step uses sub-thresholds of at least one of pixel intensity, cluster size (Agrawal, 16:28-47, Small blobs (e.g., blobs with a size (e.g., an area and/or particular dimensions) less than a lower threshold size, really large blobs (e.g., blobs with an area greater than an upper threshold size, and obvious background blobs may be removed from the list of candidate blobs by being labeled as “background”. The upper threshold size and lower threshold size may be selected based on the physical sizes of objects of interest. Since the properties of the image capture device are known (e.g., focal length, pitch size, etc.), the number of pixels of a surface area in the image plane is known. Blob sizes, in terms of the number of pixels, may be compared to the upper threshold size and lower threshold size. Only blobs with sizes between the lower threshold size and the upper threshold size may be selected as a potential candidate blob for the main blob. Blob size in pixels may be normalized by the blob’s distance to the image capture device), cluster diameter, and cluster aspect ratio which are progressively adjusted to fit laser blobs that fall between the following two laser blob types: 
   Type A are laser blobs that correspond to one or more of the following: 
   Close target object (Agrawal, Figure 7, 9, 2:59-62, 3:24-26,  Pixels with similar depth values (e.g., within a defined tolerance) may be segmented into the same cluster, while pixels with dissimilar depth values may be segmented into different clusters. The depth domain image data may be used to classify whether each pixel in the image data represents foreground or background image data).
	Dark ambient light condition.
	High intensity target object.
  Type B are laser blobs that correspond to one or more of the following: 
 	Far target object (Agrawal, Figure 7, 9, 2:59-62, Pixels with similar depth values (e.g., within a defined tolerance) may be segmented into the same cluster, while pixels with dissimilar depth values may be segmented into different clusters. The depth domain image data may be used to classify whether each pixel in the image data represents foreground or background image data).
	Bright ambient light condition.
	Low intensity object.

Regarding claim 3, Agrawal in view of Rhoads further in view of Cherradi further in view of Holz discloses the method according to claim 2, wherein a voting function is used to analyze the potential laser blobs based on at least one of their size, aspect ratio, and the original color in the foreground image(Argawal, Figure 3, 11:2-18, As described in further detail below, the skin filter engine may compare color values of pixels within a particular spatial region of the image data to an empirically-generated skin color database . For a particular pixel, the color value of the pixel may be compared both to color values within the skin color database as well as to color values of nearby pixels of the article of clothing to determine similarities. Pixels determined to be “skin” based on similarity to the color values in the skin color database may be filtered from the image using techniques described in further detail below in order to segment the image data representing the article of clothing from other image data. The skin color database may comprise color values associated with common human skin tones. In various examples, the color values of the skin color database may be empirically determined and may be updated over time.), where the potential laser blob with the highest vote is selected and its center of mass is used to determine the distance from the camera to the illuminated object (Agrawal, Figure 4A-4B, 17:23-40, 62-67, as shown in figure the histogram thresholding is used to determine the highest vote and eliminate local minimums and often it is desirable to select the central location of highest voted blobs for distance calculation).


Allowable Subject Matter

Claims 4 and 10 are allowed as the prior art does not teach or suggest the applicant's invention.
 	The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Agrawal, Rhoads, Cherradi, Holz and Stoddart fail to teach the analyzing a step in which the intensity of one color channel in the foreground image is enhanced relative to other color channels where the enhanced color channel corresponds to a dominant color of the collimated laser source.  
However, prior arts of record do not disclose, alone or in combination, analyzing a step in which the intensity of one color channel in the foreground image is enhanced relative to other color channels where the enhanced color channel corresponds to a dominant color of the collimated laser source, and
wherein the voting function used is:
V = aS – bA + cCG
Where: 
a is the weight coefficient for the size of the laser blob.
S is the size of the laser blob in pixel count. 
b is the weight coefficient for the aspect ratio.
		A is the aspect ratio of the laser blob. 
c is the weight coefficient for the overall color of the laser blob.
		CG is the color grade computed for the laser blob.
 	The prior art fails to teach or render obvious these limitations taken within the others in the claim.  
	
Claims 5-9 are also allowed since they are depended upon allowed base claim as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488